Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, dated as of this 7th day of April 2003 is between
Meredith Enterprises, Inc., a Delaware corporation (the “Company”), and Charles
P. Wingard (the “Executive”).

 

R E C I T A L S:

 

WHEREAS, the Company desires to employ the Executive and the Executive has
indicated his willingness to provide his services, on the terms and conditions
set forth herein:

 

NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

 

Section 1. Employment. The Company hereby agrees to employ the Executive and the
Executive hereby accepts employment with the Company, on the terms and subject
to the conditions hereinafter set forth. Subject to the terms and conditions
contained herein, the Executive shall serve as the Company’s Chief Financial
Officer and Secretary and shall have such duties as are typically performed by a
chief financial officer and secretary of a corporation.

 

Section 2. Term. Unless terminated pursuant to Section 6 hereof, the Executive’s
employment hereunder shall commence on the date hereof (the “Effective Date”),
and shall continue during the period ending on the third anniversary of the
Effective Date (the “Initial Term”) and shall continue thereafter for one-year
terms unless either party provides notice of termination ninety (90) days in
advance of the end of the Initial Term or any subsequent one-year term (the
“Employment Term”). The Employment Term shall terminate upon any termination of
the Executive’s employment pursuant to Section 6.

 

Section 3. Compensation. During the Employment Term, the Executive shall be
entitled to the following compensation and benefits:

 

(a) Salary. As compensation for the performance of the Executive’s services
hereunder, the Company shall pay to the Executive during the Initial Term a
salary (the “Salary”) of $125,000 per year. The Salary shall be payable in
accordance with the payroll practices of the Company as the same shall exist
from time to time. After the Initial Term, the salary shall be negotiable.

 

(b) Bonus Plan. The Executive shall be eligible to receive an annual cash bonus
(“Bonus”) in an amount determined by the Board of Directors of the Company (the
“Board”) on an annual basis in accordance with the Company’s annual incentive
program if such program is established by the Board and with such terms as may
be established by the Board in its sole discretion.

 

(c) Benefits. In addition to the Salary and Bonus, if any, the Executive shall
be entitled to full participation in the various group health and medical
insurance and other benefit plans of the Company as are adopted from time to
time at not less than the level at which other senior executives of the Company
participate.



--------------------------------------------------------------------------------

(d) Stock Options. The Executive shall be granted an option to purchase 16,667
shares of the Company’s common stock, subject to the terms of a Stock Incentive
Plan, at an exercise price of the then fair market value per share upon grant,
with 8,333 shares vesting after completion of one year of service, and the
remaining 8,334 shares vesting on a quarterly basis over a 12-month period
thereafter.

 

(e) Automobile. The Company shall pay the Executive at the mileage rate
established by the Internal Revenue Service for the use by the Executive of his
personal car in connection with his duties hereunder.

 

(f) Indemnification and Insurance. The Company shall indemnify the Executive as
required by the Company’s Bylaws, and will maintain customary insurance policies
providing for indemnification of the Executive.

 

(g) Vacation, Holiday Pay and Sick Days. The Company shall provide Executive
with vacation days, holiday pay and sick days in accordance with Company’s
policy for key employees, provided that Executive shall receive a minimum per
annum of twenty (20) accrued vacation days and six (6) sick days.

 

Section 4. Exclusivity. During the Employment Term, the Executive shall devote
his full time (customary and reasonable personal time excepted) to the business
of the Company, shall faithfully serve the Company, shall in all respects
conform to and comply with the lawful, ethical and reasonable directions and
instructions given to him by the Board or senior executives in accordance with
the terms of this Agreement, shall use his best efforts to promote and serve the
interests of the Company and shall not engage in any other business activity,
whether or not such activity shall be engaged in for pecuniary profit, except
that the Executive may (i) participate in the activities of professional trade
organizations related to the business of the Company and (ii) engage in personal
investing activities, provided that activities set forth in these clauses (i)
and (ii), either singly or in the aggregate, do not interfere in any material
respect with the services to be provided by the Executive hereunder.

 

Section 5. Reimbursement for Expenses. The Executive is authorized to incur
reasonable expenses in the discharge of the services to be performed hereunder,
including expenses for travel, entertainment, lodging and similar items in
accordance with the Company’s expense reimbursement policy, as the same may be
modified by the Company from time to time. The Company shall reimburse the
Executive for all such proper expenses upon presentation by the Executive of
itemized accounts of such expenditures in accordance with the financial policy
of the Company, as in effect from time to time.

 

Section 6. Termination and Default.

 

(a) Death. The Executive’s employment shall automatically terminate upon his
death and upon such event, the Executive’s estate shall be entitled to receive
the amounts, if any, due to him pursuant to Section 6(f) below.

 

(b) Disability. If the Executive is unable to perform the duties required of him
under this Agreement because of illness, incapacity, or physical or mental
disability for an aggregate of one hundred twenty (120) days (whether or not
consecutive) during any twelve (12) month period during the term of this
Agreement, in which event the Company may terminate Executive’s employment;
provided, however, that if at such time the Executive is not covered by

 

2



--------------------------------------------------------------------------------

a long-term disability plan of the Company, then the Executive’s employment
shall terminate six months following such event.

 

(c) Cause. The Company may terminate the Executive’s employment for Cause if the
event, conduct or condition that may result in termination for Cause is not
cured by the Executive within thirty days after written notice is delivered to
the Executive from the Company. In the event of termination pursuant to this
Section 6(c) for Cause, the Company shall deliver to the Executive written
notice setting forth the basis for such termination, which notice shall
specifically set forth the nature of the Cause which is the reason for such
termination. For purposes of this Agreement, “Cause” shall mean: (i) commission
of material fraud or conduct amounting to gross negligence in the conduct of the
Executive’s duties; (ii) conduct for which a criminal conviction of a felony is
obtained; (iii) material violation of Company policies; or (iv) willful and
material violation of an employment agreement, employee agreement,
non-disclosure or confidentiality agreement, inventions agreement,
noncompetition agreement, nonsolicitation agreement or other similar
agreement(s) between the Executive and the Company. No act or failure to act
shall be considered “willful” unless it is done, or omitted to be done, without
a good faith belief that the action or omission was in the best interest of the
Company. In the event corrective action is not satisfactorily taken by the
Executive, in each case as determined by the Board or a senior executive, as
described above, a final written notice of termination shall be provided to the
Executive by the Company.

 

(d) Resignation. The Executive shall have the right to terminate his employment
at any time by giving thirty (30) days prior written notice to the Company of
his resignation.

 

(e) Severance. The Executive shall be entitled to a lump sum payment equal to
100% of the Executive’s then-current annual base salary and average bonus over
the last three years of employment, and one year of continued participation for
the Executive, his spouse and dependents in the Company’s group insurance plans
on the same terms as if actively employed by the Company during such period of
time, in the event of:

 

(i) Termination of the Executive by the Company for any reason other than death,
disability or Cause; or

 

(ii) Voluntary resignation by the Executive for Good Reason. “Good Reason” shall
mean that the Executive has either:

 

  1.   incurred a material reduction in title, status, authority or
responsibility at the Company; or

 

  2.   incurred a reduction in base compensation from the Company; or

 

  3.   been notified that the Executive’s principal place of work will be
relocated by a distance of fifty (50) miles or more; or

 

  4.   been required to work more than ten (10) days per month outside of the
Executive’s principal offices for a six (6) month continuous period.

 

All lump sum severance pay under this Section shall be paid to the Executive no
later than three (3) business days following the effective date of his
termination or resignation, as the case may be. The Executive shall not be
required to mitigate the amount of any payment

 

3



--------------------------------------------------------------------------------

contemplated by this Section (whether by seeking new employment or in any other
manner), nor shall any such payment be reduced by any earnings that the
Executive may receive from any other source.

 

(f) Payments. In the event that the Executive’s employment terminates for any
reason, the Company shall pay to the Executive, in addition to any other amounts
or benefits due to the Executive under this Section 6, all amounts accrued but
unpaid hereunder through the date of termination in respect of Salary or
unreimbursed expenses.

 

(g) Change in Control. In the event of the Executive’s resignation or
termination within one (1) year of a Change in Control of the Company, the
Executive shall be paid a lump payment equal to the sum of 100% of the
Executive’s then-current base salary and the Executive’s average bonus in last
three years, such lump sum payment to be made no later than three (3) business
days following the date of such resignation or termination. “Change in Control”
is defined as (i) any “person” or “group” of such persons, without the consent
of the Board, is or becomes a “beneficial owner,” directly or indirectly, of
securities of the Company representing thirty-five percent (35%) or more of the
combined voting power of the Company’s then outstanding securities (as such
terms are defined in the Securities Exchange Act of 1934 and regulations
thereunder); (ii) a merger, consolidation or other combination the result of
which persons who were shareholders of the Company immediately prior to the
merger, consolidation or other combination own less than seventy-five percent
(75%) of the voting power of the securities of the resulting or acquiring entity
having the power to elect a majority of the board of directors of such entity;
(iii) the sale, transfer or disposition of assets of Company in excess of fifty
percent (50%) of the gross assets of the Company as shown on the Company’s then
most recent audited financial statements; or (iv) a change in the composition of
the Board occurs, as a result of which fewer than one-half of the incumbent
directors are directors who either (A) had been directors of the Company on the
date of the Agreement, or (B) were elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the aggregate of the
original directors who were still in office at the time of the election or
nomination and the directors whose election or nomination was previously so
approved.

 

(h) Survival of Operative Sections. Upon any termination of the Executive’s
employment, the provisions of Sections 6(e), 6(f) and 7 through 16 of this
Agreement shall survive to the extent necessary to give effect to the provisions
thereof.

 

Section 7. Proprietary Information and Inventions Agreement. The Executive shall
enter into the Employee’s Proprietary Information and Inventions Agreement
attached hereto in the form of Exhibit A (the “Proprietary Agreement”).

 

Section 8. Arbitration Agreement. The Executive shall enter into the Arbitration
Agreement attached hereto in the form of Exhibit B (the “Arbitration
Agreement”).

 

Section 9. Successors and Assigns; No Third-Party Beneficiaries. The Company
shall require any successor (whether direct or indirect and whether by purchase,
lease, merger, consolidation, liquidation or otherwise) to all or substantially
all of the Company’s business and/or assets, by an agreement in substance and
form satisfactory to the Executive, to assume this Agreement and to agree
expressly to perform this Agreement in the same manner and to the same extent as
the Company would be required to perform it in the absence of a succession. The
Company’s failure to obtain such agreement prior to the effectiveness of a
succession shall be a breach of this Agreement and shall entitle the Executive
to all of the compensation and benefits

 

4



--------------------------------------------------------------------------------

to which he would have been entitled hereunder if the Company had involuntarily
terminated his employment without Cause immediately after such succession
becomes effective. For all purposes under this Agreement, the term “Company”
shall include any successor to the Company’s business and/or assets which
executes and delivers the assumption agreement described in this Section 9 or
which becomes bound by this Agreement by operation of law. This Agreement and
all rights of the Executive hereunder shall inure to the benefit of, and be
enforceable by, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

Section 10. Waiver and Amendments. Any waiver, alteration, amendment or
modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by the parties hereto; provided, however, that any such
waiver, alteration, amendment or modification is consented to on the Company’s
behalf by the Board. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

 

Section 11. Severability and Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

 

Section 12. Notices.

 

(a) All communications under this Agreement shall be in writing and shall be
delivered by hand or facsimile or mailed by overnight courier or by registered
or certified mail, postage prepaid:

 

(i) if to the Executive, at 3000 Sand Hill Road, Building 2, Suite 120, Menlo
Park, CA 94025 (Fax: (650) 233-7160), marked for the attention of Charles P.
Wingard or at such other address as the Executive may have furnished the Company
in writing, and

 

(ii) if to the Company, at 3000 Sand Hill Road, Building 2, Suite 120, Menlo
Park, CA 94025 (Fax: (650) 233-7160), marked for the attention of the Chief
Executive Officer, or at such other address as it may have furnished in writing
to the Executive.

 

(b) Any notice so addressed shall be deemed to be given: if delivered by hand or
facsimile, on the date of such delivery; if mailed by courier, on the first
business day following the date of such mailing; and if mailed by registered or
certified mail, on the third business day after the date of such mailing.

 

Section 13. Section Headings. The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof, affect the meaning or interpretation of this
Agreement or of any term or provision hereof.

 

Section 14. Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties hereto regarding the subject matter
hereof. This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter of this Agreement.

 

5



--------------------------------------------------------------------------------

Section 15. Severability. In the event that any part or parts of this Agreement
shall be held illegal or unenforceable by any court or administrative body of
competent jurisdiction, such determination shall not effect the remaining
provisions of this Agreement which shall remain in full force and effect.

 

Section 16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

MEREDITH ENTERPRISES, INC.

By:

 

/s/ Allen K. Meredith

--------------------------------------------------------------------------------

Name:

 

Allen K. Meredith

Title:

 

President and Chief Executive Officer

EXECUTIVE

s/ Charles P. Wingard

--------------------------------------------------------------------------------

Charles P. Wingard

 

6



--------------------------------------------------------------------------------

Exhibit A

 

CONFIDENTIAL AND PROPRIETARY

INFORMATION AGREEMENT FOR EMPLOYEES

 

THIS CONFIDENTIAL AND PROPRIETARY INFORMATION AGREEMENT FOR EMPLOYEES sets forth
the terms and conditions regarding your receiving Confidential and Proprietary
Information from Meredith Enterprises, Inc. (the “Company”).

 

1. Term of Agreement. This Agreement is in consideration of your employment or
continued employment with the Company.

 

2 Protection of Confidential and Proprietary Information. Your employment
creates a relationship of confidence and trust with the Company with respect to
“Confidential and Proprietary Information,” which you learn during your
employment. “Confidential and Proprietary Information” includes, but is not
limited to:

 

(a) Information developed by or on behalf of the Company such as financial
information, billing information, marketing strategies, price lists, research,
pending products and proposals, and proprietary materials;

 

(b) Information of or concerning third parties including customers, suppliers
and business partners, customer lists, supplier lists, as well as financial and
billing information, and information about employees of the Company, including
salaries and personnel data.

 

You agree that at all times during your employment and after your employment
ends, you will protect the confidentiality of Confidential and Proprietary
Information and you will not directly use or disclose any Confidential and
Proprietary Information except as may be necessary in connection with the
services you provide to the Company.

 

You agree that all the Company property and documents provided to you, including
Confidential and Proprietary Information produced by you or others in connection
with your employment with the Company, including copies thereof, shall remain
the sole property of the Company and shall be returned promptly to the Company
upon request or when you leave the employment of the Company.

 

3. Developed Information.

 

3.1 You agree to promptly disclose and assign to the Company, the rights to all
ideas, improvements, inventions, programs, surveys, trade secrets, know-how and
data, whether or not patentable or registrable under copyright or similar
statutes that you make, conceive, reduce to practice or learn during your
employment which (a) are within the scope of your employment and are related to
or useful in the business of the Company or its actual or demonstrably
anticipated activities, or (b) result from tasks assigned to you by the Company,
or (c) are funded by the Company, or (d) result from use of premises owned,
leased or contracted for by the Company (hereinafter “Developed Information”).
Such disclosure shall continue for one (1) year after termination of your
employment

 

7



--------------------------------------------------------------------------------

with respect to anything that would be Developed Information if made, conceived,
reduced to practice or learned during the term thereof.

 

3.2 This Agreement does not require assignment of any invention which qualifies
fully for protection under section 2870 of the California Labor Code
(hereinafter “Section 2870”), a copy of which is attached to this Agreement. You
understand that you bear the full burden of proving to the Company that
Developed Information qualifies fully under Section 2870. By signing this
Agreement, you acknowledge receipt of a copy of this Agreement and of written
notification of the provisions of Section 2870.

 

4. Modifications. No modification of this Agreement shall be valid unless made
in writing and signed by the parties hereto.

 

5. Severability. If one or more of the provisions in this Agreement are deemed
unenforceable by law, then the remaining provisions will continue in full force
and effect.

 

Integrated Agreement. This Agreement, together with the Employment Agreement
executed by you on 4/7/03 and the Arbitration Agreement executed by you on
4/7/03, supersedes and cancels any and all previous understandings,
representations and agreements of whatever nature between the Company and you
with respect to the matters covered herein. These Agreements constitute the
full, complete and exclusive agreement between you and the Company with respect
to the subject matters herein.

 

8



--------------------------------------------------------------------------------

Acknowledgment. You acknowledge that you have carefully read this Agreement and
agree to comply with its terms.

 

Dated:   4/7/03

 

EMPLOYEE:

     

MEREDITH ENTERPRISES, INC.

Charles P. Wingard

--------------------------------------------------------------------------------

     

By:

 

Allen K. Meredith

--------------------------------------------------------------------------------

Name                    

Title:

 

CEO

--------------------------------------------------------------------------------

 

9



--------------------------------------------------------------------------------

EXHIBIT 1

 

California Labor Code section 2870 provides:

 

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

(2) Result from any work performed by the employee for the employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

10



--------------------------------------------------------------------------------

Exhibit B

 

ARBITRATION AGREEMENT

 

1. To the maximum extent permitted by law, I, Charles Wingard, and Meredith
Enterprises, Inc. (the “Company”), agree that, except as noted below, any
controversy, claim or dispute arising out of or related to my employment or the
termination thereof (“claims”) shall be arbitrated in accordance with the
following procedure:

 

(a) Any and all claims shall be submitted to final and binding arbitration
before the American Arbitration Association (“AAA”) in Los Angeles, California.
Such arbitration shall be in accordance with the AAA’s then current version of
the National Rules for the Resolution of Employment Disputes. The arbitrator
shall be selected in accordance with the AAA’s selection procedures in effect at
the time. Either party may initiate arbitration proceedings by filing a demand
for arbitration with the AAA in Los Angeles, California.

 

(b) The arbitrator shall have the authority to grant any relief authorized by
law.

 

(c) The arbitrator shall have exclusive authority to resolve all claims covered
by this arbitration agreement, and any dispute relating to the interpretation,
applicability, enforceability or formation of this arbitration agreement,
including, but not limited to, any claim that all or any part of this
arbitration agreement is void or voidable. Any issues involving the
arbitrability of a dispute shall be governed by the Federal Arbitration Act, 9
U.S.C. § 1 et seq.

 

(d) The Company will pay all arbitration fees, deposits and administrative costs
assessed by the AAA. The arbitrator shall have power to award attorneys’ fees,
expert witness fees and costs according to statute, or according to a separate
written agreement between the parties, or the National Rules for the Resolution
of Employment Disputes of the AAA, but shall have no other power to award
attorneys’ fees, costs or expert witness fees.

 

(e) The claims covered by the above include, but are not limited to, claims for
wrongful termination, unpaid wages or compensation, breach of contract, torts,
violation of public policy; claims for harassment or discrimination (including,
but not limited to, race, sex, religion, national origin, age, marital status,
medical condition, disability, or sexual orientation); claims for benefits
(except where an employee benefit or pension plan specifies a procedure for
resolving claims different from this one); claims for physical or mental harm or
distress, or any other employment-related claims under any federal, state or
other governmental law, statute, regulation or ordinance, including, but not
limited to, Title VII of the Civil Rights Act of 1965, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the California Fair
Employment and Housing Act, and any other statutes or laws relating to an
employee’s relationship with the employer; and claims related to the Employee
Letter Agreement executed by me on 4/7/03 and the Confidential and Proprietary
Information Agreement for Employees executed by me on 4/7/03, copies of which
are attached hereto as Exhibits A and B. However, claims for workers’
compensation benefits and unemployment compensation benefits are not covered by
this arbitration agreement, and such claims may be presented to the appropriate
court or government agency.

 

11



--------------------------------------------------------------------------------

(f) Notwithstanding this agreement to arbitrate, neither party waives the right
to seek through judicial process, preliminary injunctive relief to preserve the
status quo or prevent irreparable injury before the matter can be heard in
arbitration.

 

(g) The arbitrator shall issue a written arbitration decision stating the
arbitrator’s essential findings and conclusions upon which any award is based. A
party’s right for review of the decision is limited to grounds provided under
applicable law.

 

(h) The parties agree that the arbitration shall be final and binding and any
arbitration award shall be enforceable in any court having jurisdiction to
enforce this arbitration agreement.

 

2. BY AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH THE COMPANY AND I
GIVE UP ALL RIGHTS TO TRIAL BY JURY, EXCEPT AS EXPRESSLY PROVIDED HEREIN.

 

3. I agree that this agreement to arbitrate shall survive the termination of my
employment.

 

4. This is the complete agreement between me and the Company on the subject of
arbitration of disputes. This agreement supersedes any prior or contemporaneous
oral or written understanding on the subject. This agreement cannot be changed
unless in writing, signed by me and the President of the Company.

 

AGREED TO AND ACCEPTED:

/s/ Charles P. Wingard

--------------------------------------------------------------------------------

 

Dated:

 

4/7/03

--------------------------------------------------------------------------------

(Signature)        

Charles P. Wingard

--------------------------------------------------------------------------------

        (Please Print Full Employee Name)    

Meredith Enterprises, Inc.

--------------------------------------------------------------------------------

 

Dated:

 

4/7/03

--------------------------------------------------------------------------------

(Company Name)        

By:

 

/s/Allen K. Meredith

--------------------------------------------------------------------------------

       

 

12